DETAILED ACTION

Status of the Application

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  Claims 2, 4, 6, 10, 24 and 26 are cancelled.
3.  Claims 1, 3, 5, 7-9, 11-23 and 25 are allowed.

Reasons for Allowance
Kelly discloses generating customized task assignments while taking into account “worker experience, current location, and so on (Column 9 lines 56-57).  But the limitations on: “wherein the list of projects is ordered by distance from the mobile worker and the location of the mobile worker is used to determine the ordered list of projects by comparing the distances between a mobile worker’s location and locations of the projects: receives from the mobile device associated with the mobile worker, a selection of a project from the list of projects; displays, in response to the selection, a project clock in button: prompts the mobile worker to obtain an image or video reflecting at least a portion of the project prior to allowing the mobile worker to activate the project clock in button” in combination with 


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687